             Case 3:18-cv-01814-DFM Document 1 Filed 11/02/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

MICHAEL SANTOS,                                         )
                                                        )
        Plaintiff,                                      )       Case No.:
                                                        )
v.                                                      )
                                                        )
MILKCRAFT WEST HARTFORD LLC,                            )
                                                        )
        Defendant.                                      )
                                                        )


                                            COMPLAINT

        Plaintiff Michael Santos brings this case against Defendant Milkcraft West Hartford LLC

 seeking unpaid overtime wages and other available relief under the Fair Labor Standards Act

 (“FLSA”), 29 U.S.C. § 201, et seq.

                                  JURISDICTION AND VENUE

        1.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 because

 Plaintiff has asserted a federal claim pursuant to the FLSA.

        2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Defendant

resides in this judicial district and a substantial part of the events or omissions giving rise to this

claim occurred in this judicial district.

                                              PARTIES

Plaintiff

        3.      Plaintiff Michael Santos is an adult resident of East Hartford, Connecticut.

Plaintiff was employed by Defendant from approximately August 2017 through July 2018.

        4.      At all relevant times, as employee of Defendant, Plaintiff was engaged in

commerce or in the production of goods for commerce as described in 29 U.S.C. §§ 206 and 207.



                                                   1
           Case 3:18-cv-01814-DFM Document 1 Filed 11/02/18 Page 2 of 4



Defendant

      5.      Defendant Milkcraft West Hartford LLC is a Connecticut limited liability

company with its principal place of business in West Hartford, Connecticut. Defendant owns

and operates a Milkcraft ice cream store where Plaintiff was employed.

      6.      At all relevant times, Defendant was an “enterprise engaged in commerce or the

production of goods for commerce” within the meaning of the FLSA, 29 U.S.C. § 203(s).

      7.      At all relevant times, Defendant has employed two or more persons, including

Plaintiff, “engaged in commerce or in the production of goods for commerce,” as defined in §

203(s)(1)(A)(i).

      8.      At all relevant times, Defendant achieved annual gross sales made or business

done of not less than $500,000.00 in accordance with § 203(s)(1)(A)(ii).

      9.      Defendant issued paychecks to Plaintiff during his employment.

      10.     Defendant directed the work of Plaintiff and benefited from work performed that

Defendant suffered or permitted from him.

      11.     Defendant did not pay Plaintiff overtime compensation for all hours he worked

for Defendant’s benefit in excess of 40 hours in a workweek.

                                FACTUAL ALLEGATIONS

      12.     From approximately August 2017 through approximately May 7, 2018, Plaintiff

worked for Defendant as a manager.

      13.     On approximately May 7, 2018, Defendant stripped Plaintiff of his managerial

duties, including supervision of other employees and authority for hiring and firing employees,

and demoted him to a floater position.




                                               2
          Case 3:18-cv-01814-DFM Document 1 Filed 11/02/18 Page 3 of 4



       14.       From the beginning of Plaintiff’s employment through approximately June 25,

2018, Defendant classified Plaintiff as an exempt employee under the FLSA and paid him on a

salary basis.

       15.      On approximately June 25, 2018, Defendant reclassified Plaintiff as a non-exempt

employee and changed his pay basis to hourly.

       16.      During the period from Defendant’s demotion of Plaintiff until his reclassification

as a non-exempt employee, Plaintiff regularly worked more than 40 and typically 60 hours per

week. Plaintiff did not receive overtime compensation for hours worked over 40 in a

workweek.

       17.      Through its unlawful actions, Defendant has deprived Plaintiff of overtime wages

owed to him.

                        COUNT I - FAIR LABOR STANDARDS ACT

       18.      Plaintiff re-alleges and incorporates by reference the preceding paragraphs as if

alleged fully herein.

       19.      As set forth above, Defendant’s misclassification of Plaintiff as an exempt

employee after his demotion and failure to pay Plaintiff overtime compensation at a rate of one

and one-half times his regular rate of pay owed to him violates the Fair Labor Standards Act, 29

U.S.C. § 207.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court grant the following relief:

             A. An award of all damages for unpaid wages and compensation due to Plaintiff

                under the FLSA;

             B. An award of liquidated damages pursuant to 29 U.S.C. § 216(b);




                                                 3
  Case 3:18-cv-01814-DFM Document 1 Filed 11/02/18 Page 4 of 4



   C. Attorneys’ fees and costs;

   D. Pre- and post-interest; and

   E. Any other relief to which Plaintiff may be entitled.



Dated: November 2, 2018                             Respectfully submitted,

                                                    /s/ Sergei Lemberg_______
                                                    Sergei Lemberg, Esq.
                                                    LEMBERG LAW, L.L.C.
                                                    43 Danbury Road, 3rd Floor
                                                    Wilton, CT 06897
                                                    Telephone: (203) 653-2250
                                                    Facsimile: (203) 653-3424
                                                    slemberg@lemberglaw.com

                                                    Attorney for Plaintiff




                                        4
